Order entered July 20, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00612-CV

                 ABDUL HAMID RASUL AND ABRAHAM RASUL, Appellants

                                              V.

AZIZI RAHMAN RASUL, M. SHUAIB RASUL, M. IQBAL RASUL, KHALIL RAHMAN
   RASUL, HABIB RAHMAN RASUL, M. AMIN RASUL, AND RHAMAN TYRES
             INTERNATIONAL (PRIVATE) LIMITED, Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-00061-2013

                                          ORDER
       Before the Court is appellants’ July 18, 2017 unopposed joint motion to extend time to

file appellants’ brief. We GRANT appellants’ motion and ORDER appellants’ brief filed on or

before October 10, 2017. We caution appellants that further requests for extension of time will

be disfavored.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE